DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Törnquist et al. (US PGPUB 2020/0033277 A1) in view of Li et al. (US Patent 10,302,098 B2).

Regarding claim 1, Törnquist et al. discloses a method for operating a pump (8) with an integrated heating element (1) wherein said pump comprises a pump chamber (3) with an inlet (6) into said pump chamber (Fig. 3) and with an outlet out of said pump chamber (Fig. 3, [0088]) and with a wall (Fig. 3), a heating element (1) being provided on at least part of said wall of said pump chamber (Fig. 3), a temperature sensor (7) for sensing a temperature of water in said pump chamber ([0089]) the method having the steps of: 
A 	providing water in said pump chamber ([0057])
B 	rotating said pump rotor for mixing said water in said pump chamber without transporting water out of said pump chamber ([0035]-[0039])
C	measuring a temperature of said water in said pump chamber with said temperature sensor as a starting temperature ([0037]),
D	activating said heating element to heat said water in said pump chamber after measuring said temperature of said water ([0038]),
E	measuring said temperature of said water in said pump chamber with said temperature sensor ([0039]),
F	deactivating said heating element and determining a maximum temperature of said water during a heating during of step D or within a maximum of 10 sec after a heating duration of step D (Fig. 2a, [(0040], [0056]),
G	calculating a temperature relation between said maximum temperature and said starting temperature of the water (Fig. 2a, Fig. 2b),
wherein said steps A to G are executed in said pump at a beginning of an operation of said pump or at one of first 50 operating cycles of said pump for determining an initial temperature relation ([0063]),
wherein said steps A to G are executed again at a later stage for determining a later temperature relation to determine a heating efficiency of said pump by comparing said later temperature relation to said initial temperature relation ([0063])

Törnquist et al. does not explicitly teach or suggest: “a pump rotor inside said pump chamber, a drive motor for said pump rotor,”
Li et al. teaches a heating pump including a pump rotor (150), and a drive motor (200) for said pump (Fig. 1) including a heating element (130)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the pump of Törnquist et al. with a pump that has a rotor inside the pump chamber and a drive motor for said pump rotor, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that a pump with a motor would allow for “working fluid [to] be [drawn] into and expelled from the pump by a rotating impeller. (Col.2, 52-55).

Regarding claim 2, the combination of Törnquist et al. and Li et al. teaches all of claim 1 as above, wherein a predefined amount of water (Törnquist et al. [0057]).

Regarding claim 3, the combination of Törnquist et al. and Li et al. teaches all of claim 1 as above, wherein a said heating element to heat said water in said pump chamber after measuring of said temperature is activated for a predefined heating duration in step D (Törnquist et al., Fig. 2a, 2b, [0032]).

Regarding claim 4, the combination of Törnquist et al. and Li et al. teaches all of claim 3 as above, wherein said heating element is deactivated in step F after said predefined heating duration in step D (Törnquist et al. [0070], the control unit sends a stop signal, or a descaling signal).

Regarding claim 5, the combination of Törnquist et al. and Li et al. teaches all of claim 1 as above, wherein said temperature relation is a temperature difference such that said starting temperature of said water is subtracted from said maximum temperature of said water, wherein said heating efficiency of said pump is determined to be reduced if said initial temperature difference is larger than said later temperature difference (Törnquist et al. [0073]).

Regarding claim 6, the combination of Törnquist et al. and Li et al. teaches all of claim 5 as above, wherein case that said later temperature difference is less than 90% of said initial temperature difference, a signal promoting a user to start a de-calcification process of said pump is generated or an automatic de-calcification process of said pump is started (Törnquist et al. [0070]).

Regarding claim 9, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above, wherein when comparing said later temperature relation to said initial temperature relation, said heating efficiency is determined to be reduced if said initial temperature relation is different from said temperature relation (Törnquist et al., [0070]).

Regarding claim 10, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above, wherein steps A to G are repeated consecutively at least two or three times to find a median temperature relation form each of said determined temperature relation (Törnquist et al., [0064])

Regarding claim 11, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above, wherein said method is repeated in regular manner (Törnquist et al., [0070]).

Regarding claim 12, the combination of Törnquist et al. and Li et al. teach all of claim 11 as above, wherein said method is repeated in regular manner at a number of operating cycles of an electrical appliance in which said pump is provided, wherein said number of said operating cycles between each regular repeating is between 5 and 100 (Törnquist et al., [0070]).

Regarding claim 13, the combination of Törnquist et al. and Li et al. teach all of claim 3 as above, wherein said predefined heating duration is between 10 sec and 60 sec (Törnquist et al.; Fig. 2a, 2b).

Regarding claim 14, the combination of Törnquist et al. and Li et al. teach all of claim 13 as above, wherein said predefined heating duration is between 20 sec and 30 sec (Törnquist et al.; Fig 2a, 2b).

Regarding claim 15, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above, wherein an operating voltage of said heating element is monitored (Törnquist et al., [0031]-[0032], [0072], [0088]) and a correction factor is adapted to variations of said operating voltage (Törnquist et al., [0088]), wherein said correction factor is taken into account when determining said temperature relation.

Regarding claim 16, the combination of Törnquist et al. and Li et al. teach all of claim 16 as above, wherein said correction factor is taken into account when determining said temperature relation such that said temperature relation is independent from said operating voltage or its variation, respectively (Törnquist et al. [0088]).

Regarding claim 19, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above, wherein the temperature sensor is an NTC temperature sensor with an NTC effect of its resistance behavior (Törnquist et al., [0089]).

Regarding claim 20, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above, wherein the pump is provided with an axial inlet into said pump chamber (Li et al., 115, Fig. 2).

Regarding claim 21, the combination of Törnquist et al and Li et al. teach all of claim 20 as above, wherein the outlet of said pump camber is to a side or parallel to a radial direction of said pump chamber (Li et al., 114).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Törnquist et al., and Li et al. as applied to claim 1 as above, and further in view of Hoffmann et al. (US PGPUB 2019/0128284 A1).

Regarding claim 18, the combination of Törnquist et al. and Li et al. teach all of claim 1 as above.
However, neither Törnquist et al. nor Li et al. teach or suggest: “wherein said heating element is a PTC heating element with a PTC effect of its resistance behavior.”
Hoffmann et al. teaches a PTC heater (12, 26) with PTC effects ([0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Törnquist et al. and Li et al. with the PTC effect heater of Hoffman et al., as all references are in the same field of endeavor, and a person of ordinary skill would appreciate that “PTC effects, for example on heating conductors which are attached to the outer face of the heating pipe, and thus associated hot spots are reduces or prevented. At such points the heating system would otherwise malfunction, due to overheating and heat dissipation of the electrical insulating layer of the heating pipe [0129].”

Allowable Subject Matter
Claims 7-8, 17, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the combination of Törnquist et al., Li et al., nor any of the prior art of record teach or suggest: “wherein in step B said rotational speed of said pump rotor is less than 500 rpm.”
Claim 8 would be allowable based on its dependency.

Regarding claim 17, the combination of Törnquist et al., Li et al., nor any of the prior art of record teach or suggest “wherein a drive voltage in a drive circuit for said drive motor corresponds to said operating voltage of said heating element and wherein said drive voltage is measured.”

Regarding claim 22, the combination of Törnquist et al., Li et al., nor any of the prior art of record teach or suggest: “wherein said water in said pump chamber is heated up to a maximum temperature of no more than 80 degrees C” as Törnquist et al. relies on sensing the boiling of the cleaning liquid of the device and would require it to be at least 100 degrees C at normal atmospheric pressure.
Claim 23 would able allowable based on its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2019/0162204 A1 discloses a centrifugal pump cover with an integrated heating element.
US Patent 10,260,505 B2 discloses a pump.
US PGPUB 2019/0010656 A1 discloses a steam generator and control method of steam generator.
US PGPUB 2018/02560003 A1 discloses a pump and dishwasher comprising the same.
US Patent 9,816,527 B2 discloses a pump with integrated heating element.
US Patent 9,771,950 B2 discloses an impeller pump.
US Patent 9,297,553 B2 discloses a pump assembly.
US PGPUB 2010/0043829 A1 discloses a controlling method of dishwasher.
US PGPUB 2001/0042560 A1 a heater for heating the dishwashing liquid in a dishwasher.
US Patent 6,001,190 A discloses a reduced energy cleaning appliance.
US Patent 5,560,060 A discloses a system and method for adjusting the operating cycle of a cleaning appliance.
US Patent 4,070,204 A discloses a low-energy dishwasher.
US Patent 3,117,523 A discloses a fluid distribution pump.




 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745